Pierce, J.
This is a petition in equity brought to recover the amount of a savings bank deposit and ten paid up shares of a cooperative bank. A decree was entered in favor of the petitioner on July 8, 1933, from which the respondents appealed. Thereupon the respondents under G. L. (Ter. Ed.) c. 215, § 11, requested the judge of probate by whom the decree was made to report the material facts.
The reported facts are as follows: “ On July 25,1930, Mary L. Hastings, a single woman seventy-three years of age, was the owner of a savings bank book showing a deposit of about $2,000 standing in her name in the Worcester Five Cents Savings Bank. On that day she told her cousin, the petitioner in this case, that she wished to do something for him and asked him to come with her to the savings bank. There she had the deposit changed to a joint account of herself and said petitioner and a new bank book was issued with the provision thereon, — ‘Subject to Withdrawal of Whole or Part by Either or the Survivor.’ She then called the petitioner into the bank, informed him of the transfer of the deposit into their joint names and showed the new book to him. The petitioner then signed the usual identification card required by the bank. No contention was made that Miss Hastings was not entirely competent to make this transfer and its validity was not questioned at the hearing. She retained the bank book in her possession and thereafter withdrew two dividends, one of $50 and one of $44.53. Excepting *507these dividends, no withdrawals were made by either Miss Hastings or Coolidge. On January 12, 1932, the respondent, Earle Brown, was appointed conservator of the property of said Mary L. Hastings, and on January 15, 1932, caused the joint bank account to be transferred to himself so that the account stood, — ‘Earle Brown, Conservator to Mary L. Hastings,’ — the name of Roland E. Coolidge being eliminated. This was done without the consent of said Coolidge. On January 15,1932, the conservator withdrew from the new account standing in his name the sum of $2,000 and invested it in the purchase of ten paid up shares of the Equity Cooperative Bank of Worcester, said paid up shares being taken in the name of Earle Brown, Conservator of Mary L. Hastings. These shares were delivered to the conservator and are now in his possession. After the withdrawal of the above $2,000 there remained to the credit of the conservator in said bank the sum of $18.69.” Thereafter the conservator made six deposits amounting to $227; the addition of interest, and two withdrawals by the conservator amounting to $201.02, left a balance in said account on April 1, 1933, of $48.07. Mary L. Hastings died testate on February 8, 1933. The judge found “that on July 25, 1930, Mary L. Hastings made a completed gift to Roland E. Coolidge of a joint interest in the savings bank account then standing in her name in the Worcester Five Cents Savings Bank, with the right of survivorship in case she predeceased him.”
As matter of law Mary L. Hastings could legally change a deposit of money in a savings bank to the joint account of herself and Roland E. Coolidge, which change would operate as a present and complete gift in joint ownership if she clearly intended such a result. Battles v. Millbury Savings Bank, 250 Mass. 180, 187. The reservation of the right of withdrawal, like the reservation of income for the donor’s life, does not impair the validity of the gift. G. L. (Ter. Ed.) c. 167, § 14. Chippendale v. North Adams Savings Bank, 222 Mass. 499, 502. Jones v. Old Colony Trust Co. 251 Mass. 309, 312. Stone v. Hackett, 12 Gray, 227. Davis v. Ney, 125 Mass. 590. The additions to the savings account in the instant case did not become joint property. *508See Rockefeller v. Davenport, 277 Mass. 105. Kentfield v. Shelburne Falls Savings Bank, 273 Mass. 548. A conservator has no title to the property of his ward. Rollins v. Marsh, 128 Mass. 116. Day v. Old Colony Trust Co. 228 Mass. 225, 228. Johnson v. Nourse, 258 Mass. 417. It follows upon the reported facts that the transfer of the bank account so that it stood in the name of “Earle Brown, Conservator to Mary L. Hastings” (the name of Roland E. Coolidge being eliminated), without the consent of Coolidge, gave to the conservator, in the absence of evidence of his ward’s necessities, no title to the changed account enforceable against the joint owner in the lifetime of his ward, nor title to the bank account or its avails standing in his name after the death of his ward.

Decree affirmed.